--------------------------------------------------------------------------------

Exhibit 10.2

INTELGENX TECHNOLOGIES CORP.
REGISTRATION RIGHTS AGREEMENT

     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of the º day of August, 2010 between IntelGenx Technologies Corp., a
Delaware corporation (the “Company”), and each of the several purchasers
signatory hereto (each such purchaser, a “Purchaser” and, collectively, the
“Purchasers”).

RECITALS

     WHEREAS the Company proposes to issue to the Purchasers Units (the
“Units”), each Unit is comprised of one share of common stock of the Company
(the “Unit Shares”) and one common share purchase warrant (the “Warrants”)
entitling the Purchasers to subscribe for one share of common stock of the
Company (the “Warrant Shares”) pursuant to subscription agreements as described
in the Agency Agreement dated º, 2010 (the “Agency Agreement”) between the
Company and Bolder Investment Partners Ltd. (the “Agents”);

     AND WHEREAS the Company proposes to issue to the Agents compensation
options (the “Compensation Options”) entitling the Agents to acquire shares of
common stock of the Company (the “Compensation Option Shares”) pursuant to the
Agency Agreement;

     AND WHEREAS, pursuant to the Agency Agreement, the Company has agreed to
effect the registration of the Unit Shares, Warrants, Warrant Shares,
Compensation Options, and Compensation Option Shares on the terms and subject to
the conditions set forth and herein;

     NOW THEREFORE, in consideration of the foregoing premises and for other
good and valuable consideration, the parties hereby agree as follows:

1.             REGISTRATION RIGHTS.

1.1           Certain Definitions. As used in this Agreement, the following
terms shall have the meanings set forth below:

  (a)

“Closing” shall mean the closing of the initial sale of the Units and the
issuance of the Compensation Options;

        (b)

“Commission” shall mean the United States Securities and Exchange Commission or
any other federal agency at the time administering the Securities Act;

        (c)

“Common Shares” shall mean shares of common stock of the Company;

        (d)

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended;

        (e)

“Holder” shall mean any holder of Registrable Securities and any holder of
Registrable Securities to whom the registration rights conferred by this
Agreement have been transferred in compliance with Section 1.8 hereof;

        (f)

“Registrable Securities” shall mean (i) the Unit Shares, (ii) the Warrants,
(iii) the Warrant Shares, (iv) the Compensation Options, (v) the Compensation
Option Shares, and (vi) any Common Shares issued as a dividend or other
distribution with respect to or in exchange for or in replacement of the
securities referenced in (i) to (vi) above, provided, however, that Registrable
Securities shall not include (a) any Unit Shares, Warrant Shares or Compensation
Options sold to the public either pursuant to a registered public offering or
Rule 144, or (b) any Common Unit Shares, Warrant Shares or Compensation Options
held by a Holder that may immediately be sold under Rule 144(b)(1);


--------------------------------------------------------------------------------


        (g)

The terms “register,” “registered” and “registration” shall refer to a
registration effected by preparing and filing the Registration Statement, and
the declaration or ordering of the effectiveness of such registration statement;

        (h)

“Registration Expenses” shall mean all expenses incurred in effecting any
registration pursuant to this Agreement, including, without limitation, all
registration, qualification and filing fees, printing expenses, escrow fees,
fees and disbursements of counsel for the Company, blue sky fees and expenses,
fees and disbursements of counsel for the Holders (which shall not exceed in the
aggregate US$5,000) and expenses of any regular or special audits incident to or
required by any such registration, but shall not include Selling Expenses, and
the compensation of regular employees of the Company, which shall be paid in any
event by the Company;

        (i)

“Registration Statement” shall mean the registration statement filed by the
Company pursuant to the Securities Act relating to the resale of the Registrable
Securities by the Holders, and all amendments and supplements to such
Registration Statement, including pre- and post-effective amendments;

        (j)

“Rule 144” shall mean Rule 144 as promulgated by the Commission under the
Securities Act, as such Rule may be amended from time to time, or any similar
successor rule that may be promulgated by the Commission;

        (k)

“Securities Act” shall mean the United States Securities Act of 1933, as
amended;

        (l)

“Selling Expenses” shall mean all underwriting discounts, selling commissions
and stock transfer taxes applicable to the sale of Registrable Securities;

        (m)

“Shell Issuer” means an issuer with no or nominal operations and either (i) no
or nominal assets, (ii) assets consisting solely of cash and cash equivalents or
(iii) assets consisting of any amount of cash and cash equivalents and nominal
other assets; and

        (n)

“Purchasers” shall mean the persons acquiring Registrable Securities in
connection with subscription agreements in the form agreed upon by the Agents
and the Company.

1.2           Registration

  (a)

The Company covenants to prepare and file with the Commission, as promptly as
practicable following the Closing and in any event within 30 days after the
Closing, a Registration Statement for an offering to be made on a continuous
shelf basis following the date of effectiveness covering the resale of the
Registrable Securities by the Holders. The Registration Statement shall be on
Form S-1, if available, under the Securities Act or another appropriate form
selected by the Company permitting registration of the resale of the Registrable
Securities by the Holders from time to time. The Company shall use its best
efforts to cause the Registration Statement to become effective pursuant to the
Securities Act within 120 days after the Closing.

        (b)

The Registration Statement shall not be deemed to have become effective under
the Securities Act unless it has been filed and has been declared effective
under the Securities Act by the Commission and remains effective pursuant to the
Securities Act with respect to the disposition of all Registrable Securities on
a continuous shelf basis until all such Registrable Securities are sold or cease
to be Registrable Securities.

- 2 -

--------------------------------------------------------------------------------

1.3           Expenses of Registration. The Company shall pay all Registration
Expenses whether or not such registration shall become effective.

1.4           Registration Procedures. In the case of the registration effected
by the Company pursuant to this Agreement, the Company will keep each Holder
advised in writing as to the initiation of such registration and as to the
completion thereof. At its expense, the Company will use its best efforts to:

  (a)

keep such Registration Statement effective until all such Registrable Securities
are sold pursuant to the Registration Statement or cease to be Registrable
Securities; provided however, that unless prior thereto all such Registrable
Securities are (i) sold pursuant to the Registration Statement or Rule 144, or
(ii) reissued by the Company without restrictive legend and may immediately be
sold under Rule 144 without restrictions, such Registration Statement shall be
kept effective for a period of at least five years; provided further, that if at
any time after the Registration Statement is no longer required to be kept
effective pursuant to the above provisions of this subparagraph and is no longer
effective, but prior to the time that all the Unit Shares, Warrant Shares or
Compensation Option Shares have been sold either pursuant to the prior effective
Registration Statement or Rule 144, the Company ceases to be subject to the
reporting obligations of sections 13 or 15(d) of the Exchange Act, ceases to be
current in its filing obligations under sections 13 or 15(d) of the Exchange Act
(except for Form 8-K reports), or becomes a Shell Issuer (a “Rule 144 Default
Event”), the Company shall promptly file a Registration Statement covering such
unsold Unit Shares, Warrant Shares and Option Compensation Shares and shall keep
such Registration Statement effective until such time as all the Unit Shares,
Warrant Shares or Compensation Option Shares have been sold pursuant to such
Registration Statement or the Company again becomes subject to the reporting
obligations of sections 13 or 15(d) of the Exchange Act, is current in its
reporting obligations under sections 13 or 15(d) of the Exchange Act and, in the
case of the Company becoming a Shell Issuer, the Company ceases to be a Shell
Issuer, has filed “Form 10 information” with the SEC and one year has elapsed
since the Company filed such “Form 10 information”; upon occurrence of a Rule
144 Default Event, the Company shall be subject to the penalty provisions of
Section 3 hereof for a filing default until such time as the Company files and
brings effective a Registration Statement covering the unsold Units Shares,
Warrant Shares and Compensation Option Shares or until such time as the Company
is no longer required to keep such a Registration Statement effective pursuant
to the above;

        (b)

prepare and file with the Commission such amendments and supplements to such
Registration Statement and any prospectus used in connection with such
registration statement as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act with respect
to the disposition of all Registrable Securities covered by such Registration
Statement;

        (c)

notify each seller of Registrable Securities covered by such Registration
Statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which a prospectus, if applicable, included in such registration statement, as
then in effect, (i) no longer meets the requirements of Section 10(a)(3) of the
Securities Act, or (ii) includes an untrue statement of a material fact or omits
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing, and that offers and sales of Registrable Securities
in reliance on any such prospectus included in the Registration Statement must
cease. Within five (5) business days of such notice, the Company shall prepare
and furnish to such seller a reasonable number of copies of a supplement to or
an amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such shares, such prospectus used shall meet the
requirements of Section 10(a)(3) of the Securities Act, or not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
incomplete in the light of the circumstances then existing;

- 3 -

--------------------------------------------------------------------------------


        (d)

cause all such Registrable Securities registered pursuant hereunder to be listed
or quoted on each securities exchange or quotation service on which similar
securities issued by the Company are then, or subsequently, listed;

        (e)

use its best efforts to obtain all other approvals, consents, exemptions or
authorizations from such governmental agencies or authorities as may be
necessary to enable the Holders to consummate the disposition of the Registrable
Securities;

        (f)

provide a transfer agent and registrar for all Registrable Securities registered
pursuant to the Registration Statement and a CUSIP number for all such
Registrable Securities, in each case not later than the effective date of such
registration;

        (g)

otherwise comply with all applicable rules and regulations of the Commission;

        (h)

subject to compliance with the requirements of the Securities Act, cooperate
with the Holders to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities sold pursuant to the Registration Statement, and cause such
Registrable Securities to be issued in such denominations and registered in such
names in accordance with instructions of the Holders that are provided to the
Company;

        (i)

in connection with any underwritten offering pursuant to a Registration
Statement, the Company will enter into an underwriting agreement with an
underwriter selected and retained by the Agents, and reasonably acceptable to
the Company in its discretion, in form reasonably necessary to effect the offer
and sale of such securities, provided such underwriting agreement contains
reasonable and customary terms and provisions;

        (j)

furnish, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters
or, if such securities are not being sold through underwriters, on the date that
the Registration Statement becomes effective, (i) an opinion, dated as of such
date, of the counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in a
underwritten public offering, (ii) a letter, dated as of such date, from the
independent certified public accountants of the Company, in form and substance
as is customarily given by the Company’s independent registered public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters, if any, and if permitted by applicable accounting standards, to
the Holders participating in such registration, and (iii) other documents and
certificates as are customary for offerings of this type;

        (k)

use its best efforts to register and qualify the Registrable Securities under
such other securities or blue sky laws of such jurisdictions as each Holder
shall request, and do any and all other acts and things which may be necessary
or advisable to enable such Holder to consummate the public sale or other
disposition in such jurisdictions of the securities owned by such Holder; and

        (l)

take such other actions as shall be reasonably requested by the Agents to
facilitate the registration and sale of the Registrable Securities.

- 4 -

--------------------------------------------------------------------------------

1.5           Indemnification.

  (a)

The Company will indemnify each Holder, each of its officers, directors and
partners, legal counsel, and accountants and each person controlling such Holder
within the meaning of Section 15 of the Securities Act, with respect to which
registration has been effected pursuant to this Agreement, and each underwriter,
if any, and each person who controls within the meaning of Section 15 of the
Securities Act any such underwriter, against all expenses, claims, losses,
damages, and liabilities (or actions, proceedings or settlements in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in the Registration Statement, or based
on any omission (or alleged omission) to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
or any violation by the Company of the Securities Act or any rule or regulation
thereunder applicable to the Company and relating to action required of the
Company in connection with any such registration, and will reimburse each such
Holder, each of its officers, directors, partners, legal counsel, and
accountants and each person controlling such Holder, each such underwriter, and
each person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, loss, damage, liability or action, provided that the
Company will not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based on any untrue
statement or omission based upon written information furnished to the Company by
such Holder or underwriter. It is agreed that the indemnity agreement contained
in this Section 1.5 shall not apply to amounts paid in settlement of any such
loss, claim, damage, liability or action if such settlement is effected without
the consent of the Company (which consent shall not be unreasonably withheld).

        (b)

Each Holder will, if Registrable Securities held by such Holder are included in
the securities as to which such registration is being effected, indemnify the
Company, each of its directors, officers, partners, legal counsel, and
accountants and each underwriter, if any, of the Company’s securities covered by
such a registration statement, each person who controls the Company or such
underwriter within the meaning of Section 15 of the Securities Act, each other
such Holder, and each of their officers, directors, and partners, and each
person controlling such Holder, against all claims, losses, damages and
liabilities (or actions in respect thereof) arising out of or based on any
untrue statement (or alleged untrue statement) of a material fact contained in
the Registration Statement or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, and will reimburse the Company and such other
Holders, directors, officers, partners, legal counsel, and accountants, persons,
underwriters, or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action, in each case to the extent, but only to the extent,
that such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in the Registration Statement in reliance upon and in
conformity with written information furnished to the Company by such Holder
provided, however, that the obligations of such Holder hereunder shall not apply
to amounts paid in settlement of any such claims, losses, damages or liabilities
(or actions in respect thereof) if such settlement is effected without the
consent of such Holder (which consent shall not be unreasonably withheld); and
provided that in no event shall any indemnity under this Section 1.5 exceed the
gross proceeds from the offering received by such Holder.

        (c)

Each party entitled to indemnification under this Section 1.5 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought, and shall permit the
Indemnifying Party to assume the defense of such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not be unreasonably
withheld), and the Indemnified Party may participate in such defense at such
party’s expense, and provided further that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Section 1.5, to the extent such failure is not
materially prejudicial to such defence. No Indemnifying Party, in the defense of
any such claim or litigation, shall, except with the consent of each Indemnified
Party, consent to entry of any judgment or enter into any settlement that does
not include as an unconditional term thereof the giving by the claimant or
plaintiff to such Indemnified Party of a release from all liability in respect
to such claim or litigation. Each Indemnified Party shall furnish such
information regarding itself or the claim in question as an Indemnifying Party
may reasonably request in writing and as shall be reasonably required in
connection with the defense of such claim and litigation resulting therefrom.

- 5 -

--------------------------------------------------------------------------------


        (d)

If the indemnification provided for in this Section 1.5 is held by a court of
competent jurisdiction to be unavailable to an Indemnified Party with respect to
any loss, liability, claim, damage or expense referred to therein, then the
Indemnifying Party, in lieu of indemnifying such Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Indemnified Party as a
result of such loss, liability, claim, damage or expense in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and of the Indemnified Party on the other in connection with the
statements or omissions that resulted in such loss, liability, claim, damage or
expense as well as any other relevant equitable considerations. The relative
fault of the Indemnifying Party and of the Indemnified Party shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

        (e)

The Indemnifying Party agrees to reimburse any Indemnified Party monthly upon
receipt of invoice(s) therefor, for the time spent by the Indemnified Party’s
personnel where they are required to testify, attend or otherwise respond to any
claim at their normal per diem rates.

        (f)

Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

1.6           Information by Holder. Each Holder shall furnish to the Company
such information regarding such Holder and the distribution proposed by such
Holder as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Agreement.

1.7           Rule 144 Reporting. With a view to making available the benefits
of certain rules and regulations of the Commission that may permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to:

  (a)

file with the Commission in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act at any
time it is subject to such reporting requirements; and

- 6 -

--------------------------------------------------------------------------------


  (b)

so long as a Holder owns any Registrable Securities, furnish to the Holder
forthwith upon written request a written statement by the Company as to its
compliance with the reporting requirements of the Exchange Act, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents so filed as a Holder may reasonably request in availing itself of
any rule or regulation of the Commission allowing a Holder to sell any such
securities without registration.

1.8           Transfer or Assignment of Registration Rights. The registration
rights granted to a Holder by the Company under this Agreement may be
transferred or assigned by a Holder provided that the Company is given written
notice at the time of or within a reasonable time after said transfer or
assignment, stating the name and address of the transferee or assignee and
identifying the Registrable Securities being transferred or assigned. Such
transferees (other than transferees that acquire the Registrable Securities in a
registered public offering or pursuant to a sale under Rule 144) shall
automatically be entitled to receive the benefits of and be conclusively deemed
to have agreed to be bound by the terms and provisions of this Agreement as if
it were a party hereto, and shall be deemed to be Holders under this Agreement.

1.9           Delay of Registration. No Holder shall have any right to take any
action to restrain, enjoin or otherwise delay any registration as the result of
any controversy that might arise with respect to the interpretation or
implementation of this Section 1.

1.10         Time is of Essence. The Company agrees that time is of the essence
of each of the covenants contained herein and that, in the event of a dispute
hereunder, this Agreement is to be interpreted and construed in a manner that
will enable the Holders to sell their Registrable Securities as quickly as
possible. Any delay on the part of the Company not expressly permitted under
this Agreement, whether material or not, shall be deemed a material breach of
this Agreement.

1.11         Remedies Upon Default or Delay. The Company acknowledges the breach
of any part of this Agreement may cause irreparable harm to a Holder and that
monetary damages alone may be inadequate. The Company therefore agrees that the
Holder shall be entitled to injunctive relief or such other applicable remedy as
a court of competent jurisdiction may provide. Nothing contained herein will be
construed to limit a Holder’s right to any remedies at law, including recovery
of damages for breach of any part of this Agreement.

2.             COVENANTS OF THE COMPANY.

The Company hereby covenants and agrees, so long as any Holder owns any
Registrable Securities, as follows:

2.1           Maintain Listing. The Company covenants that, once it has
registered the Registrable Securities under the Securities Act, it shall
maintain the listing or quotation of such securities on each stock exchange or
quotation on which such securities are, or subsequently become, listed.

3.             SECTION 3. LIQUIDATED DAMAGES

3.1           Filing Default. If the Registration Statement is not filed on or
prior to 30 days after Closing (the “Filing Deadline Date”), any such failure or
breach being referred to as a “Filing Default” and the date on which such event
occurs (the “Filing Default Date”), then in addition to any other rights
available to the Holders on such Filing Default Date, the Company shall pay to
each Holder an amount in cash, as partial liquidated damages and not as a
penalty, equal to 2% of the product of (i) the subscription price, and (ii) the
number of Unit Shares held by such Holder as of the Filing Default Date that are
Registrable Securities (which remedy shall not be exclusive of any other
remedies available under this Agreement).

3.2           Effectiveness Default. If the Registration Statement is not
declared effective by the Commission or otherwise becomes effective on or prior
to 120 days after Closing (the “Effectiveness Deadline Date”) any such failure
or breach being referred to as a “Effectiveness Default” and the date on which
such event occurs, the “Effectiveness Default Date”, then in addition to any
other rights available to the Holders: (a) on such Effectiveness Default Date,
the Company shall pay to each Holder an amount in cash, as partial liquidated
damages and not as a penalty, equal to 1% of the product of (i) the subscription
price, and (ii) the number of Unit Shares held by such Holder as of the
Effectiveness Default Date that are Registrable Securities (such product, the
“Holder’s Subscription Amount”) (which remedy shall not be exclusive of any
other remedies available under this Agreement); and (a) on each 30 day
anniversary of each such Effectiveness Default Date thereof (if the applicable
default shall not have been cured by such date) until the applicable
Effectiveness Default is cured, the Company shall pay to each Holder an amount
in cash, as partial liquidated damages and not as a penalty, equal to 1% of the
Holder’s Subscription Amount.

- 7 -

--------------------------------------------------------------------------------

3.3           Unauthorized Suspension. If after its effective date the
Registration Statement ceases for any reason (including without limitation by
reason of a stop order, or the Company’s failure to update the Registration
Statement), but excluding the inability of any Holder to sell the Registrable
Securities covered thereby due to market conditions, to be effective and
available to the Holders as to all Registrable Securities to which it is
required to cover at any time prior to the expiration of the Effectiveness
Period for more than an aggregate of 30 trading days in any 12-month period
(which need not be consecutive) (an “Unauthorized Suspension”), the date which
such 30 trading day period is exceeded, being referred to as “Event Date”), then
in addition to any other rights available to the Holders: (x) on such
Unauthorized Suspension, the Company shall pay to each Holder an amount in cash,
as partial liquidated damages and not as a penalty, equal to 1% of the product
of (A) the subscription price, and (B) the number of Unit Shares held by such
Holder as of the date of the Unauthorized Suspension that are Registrable
Securities which are not eligible to be sold in the market by the Holder under
Rule 144 (such product, the “Holder’s Amount”) (which remedy shall not be
exclusive of any other remedies available under this Agreement); and (y) on each
30 day anniversary of each such Unauthorized Suspension thereof (if the
applicable default shall not have been cured by such date) until the applicable
Unauthorized Suspension is cured, the Company shall pay to each Holder an amount
in cash, as partial liquidated damages and not as a penalty, equal to 1% of the
Holder’s Amount.

3.4           Failure to Pay. If the Company fails to pay any partial liquidated
damages pursuant to this Section 3 in full within seven days after the date
payable, the Company will pay interest thereon at the prime rate as published by
the Bank of Canada plus 2% calculated at the time of a failure to pay liquidated
damages to the Holder pursuant to this Section 3, accruing daily from the date
such partial liquidated damages are due until such amounts, plus all such
interest thereon, are paid in full. The partial liquidated damages pursuant to
the terms hereof shall apply on a pro-rata basis for any portion of a month
prior to the cure of a default set forth in this Section 3.

3.5           Maximum Payable. Notwithstanding anything else in this Agreement,
the maximum payable by the Company to any Holder is a maximum of 10% of the
Holder’s Subscription Amount as liquidated damages under this Section 3.

4.             MISCELLANEOUS.

4.1           Governing Law. This Agreement shall be governed by and be
construed in accordance with the laws of the State of Delaware and the laws of
the United States applicable therein.

4.2           Third Party Beneficiaries. Each Holder (other than the Agents)
shall be a beneficiary of this Agreement and entitled to all of the rights and
benefits of this Agreement as if such Holder was a party and signatory to this
Agreement and shall, for all purposes, be deemed a Holder under this Agreement.
If the Company shall so request, each Holder (other than the Agents) shall agree
in writing to be subject to all of the terms hereof.

4.3           Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors and administrators of the
parties hereto.

- 8 -

--------------------------------------------------------------------------------

4.4           Entire Agreement; Amendment; Waiver. This Agreement (including the
Exhibit hereto) constitutes the full and entire understanding and agreement
between the parties with regard to the subjects hereof. Neither this Agreement
nor any term hereof may be amended, waived, discharged or terminated, except by
a written instrument signed by the Company and the holders of at least 50% of
the Registrable Securities (including, in all instances, the Agents) and any
such amendment, waiver, discharge or termination shall be binding on all the
Holders, but in no event shall the obligation of any Holder hereunder be
materially increased, except upon the written consent of such Holder. This
Agreement may be amended to add additional stockholders as parties hereto with
the consent of the Company and the Agents.

4.5           Notices, etc. All notices and other communications required or
permitted hereunder shall be in writing and shall be mailed by first-class mail,
postage prepaid, sent by facsimile or delivered personally by hand or nationally
recognized courier addressed (a) if to a Holder, as indicated on the list of
Holders attached hereto as Exhibit “A”, or at such other address or facsimile
number as such holder or permitted assignee shall have furnished to the Company
in writing, or (b) if to the Company, at such address or facsimile number as the
Company shall have furnished to each Holder in writing. All such notices and
other written communications shall be effective on the date of mailing,
confirmed facsimile transfer or delivery.

4.6           Delays or Omissions. No delay or omission to exercise any right,
power or remedy accruing to any Holder, upon any breach or default of the
Company under this Agreement shall impair any such right, power or remedy of
such Holder nor shall it be construed to be a waiver of any such breach or
default, or an acquiescence therein, or of or in any similar breach or default
thereafter occurring; nor shall any waiver of any single breach or default be
deemed a waiver of any other breach or default therefore or thereafter
occurring. Any waiver, permit, consent or approval of any kind or character on
the part of any Holder of any breach or default under this Agreement or any
waiver on the part of any Holder of any provisions or conditions of this
Agreement must be made in writing and shall be effective only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by law or otherwise afforded to any Holder, shall be cumulative and
not alternative.

4.7           Rights; Severability. Unless otherwise expressly provided herein,
a Holder’s rights hereunder are several rights, not rights jointly held with any
of the other Holders. In case any provision of the Agreement shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

4.8           Information Confidential. Each Holder acknowledges that the
information received by them pursuant hereto may be confidential and for its use
only, and it will not use such confidential information in violation of the
Exchange Act or reproduce, disclose or disseminate such information to any other
person (other than its employees or agents having a need to know the contents of
such information, and its attorneys), except in connection with the exercise of
rights under this Agreement, unless the Company has made such information
available to the public generally or such Holder is required to disclose such
information by a governmental body.

4.9           Titles and Subtitles. The titles of the paragraphs and
subparagraphs of this Agreement are for convenience of reference only and are
not to be considered in construing or interpreting this Agreement.

4.10         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

[The remainder of this page is intentionally left blank.]

- 9 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this Registration
Rights Agreement effective as of the day and year first above written.

  INTELGENX TECHNOLOGIES CORP.               Per:     Authorized Signing
Officer  

- 10 -

--------------------------------------------------------------------------------

[SIGNATURE PAGE OF PURCHASERS]

Name of Holder:                 Signature of Authorized Signatory of Holder:    
            Name of Authorized Signatory:                 Title of Authorized
Signatory:    

[SIGNATURE PAGES CONTINUE]

- 11 -

--------------------------------------------------------------------------------

EXHIBIT “A”

LIST OF HOLDERS

(see attached)

 

 

- 12 -

--------------------------------------------------------------------------------